Citation Nr: 1706976	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  12-29 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for disability exhibited by obesity.

2. Entitlement to service connection for diabetes mellitus, type II.

3. Entitlement to service connection for psychiatric disability, to include depression.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for sleep apnea.

6. Entitlement to a compensable disability rating for residuals of a partial amputation of the tip of the third right finger (long finger).

7. Entitlement to an initial evaluation in excess of 10 percent for right middle finger (long finger) scar.

8. Entitlement to a compensable disability rating for residuals of a laceration of the right ring finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active service in the Navy from August 1974 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board has recharacterized the Veteran's depression claim in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's claims of service connection for psychiatric disability, depression, hypertension and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The claim for service connection for obesity was previously denied by the RO in a decision dated October 1998.  The Veteran did not appeal that decision and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed the notice of the determination to the Veteran.

2. No new and material evidence has been received since the time of the final October 1998 decision denying service connection for obesity.

3.  The Veteran has one scar each on his ring and long fingers.

4.  The Veteran's long finger amputation is a distal amputation that results in painful limitation of motion with a gap of less than one inch between the long finger fingertip and the proximal transverse crease of the palm.


CONCLUSION OF LAW

1.  The October 1998 rating decision denying service connection for obesity is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for obesity.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

3.  The criteria for 10 percent rating, but no greater, have been met for residuals of a partial amputation of the tip of the third right finger.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5154, 5229 (2016).

4.  The criteria for an evaluation in excess of 10 percent for right middle finger scar have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.118, Diagnostic Code 7804 (2016).

5. The criteria for compensable rating for residuals of a laceration of the right ring finger have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.71a, 4.118, Diagnostic Codes 7805, 5230 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether New and Material Evidence Has Been Submitted to Reopen Claim for Service Connection for Disability Exhibited by Obesity

In an October 1998 decision the RO denied entitlement to service connection for obesity.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the October 1998  decision.  Therefore, the  October 1998 decision is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2016).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

The basis of the prior final denial was the RO's finding that the evidence did not show that obesity is a disability for which compensation may be established.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the October 1998 rating decision that addresses this basis.  Evidence added to the record includes the Veteran's own statements that he was discharged from service due to obesity, which are redundant of statements made in connection with his original claim for service connection, and medical records showing a current diagnosis of morbid obesity, which are also redundant of medical records in evidence at the time of his original claim showing a diagnosis of obesity.

Therefore, none of the evidence associated with the record since October 1998 relates to a previously unestablished fact necessary to substantiate the Veteran's claim.  As such, the Board finds that new and material evidence has not been presented sufficient to reopen the previously denied claim.

The Board notes that VA's Office of General Counsel recently affirmed the VA's longstanding policy that obesity per se is not a disease or injury for purposes of 38 U.S.C.A. § 1110 and 1131 and therefore may not be service connected on a direct basis, finding it consistent with title 38, United States Code.  VAOPGCPREC 1-2017.

Entitlement to Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

With respect to his third right finger/middle finger/long finger, the Veteran currently has a noncompensable rating for residuals of a partial amputation of the tip of the finger under Diagnostic Code 5154 and a 10 percent rating for a scar on the finger under Diagnostic Code 7804.  38 C.F.R. §§ 4.71a, and 4.118 (2016).

Under Diagnostic Code 5154 amputation of the long finger without metacarpal resection, at proximal interphalangeal joint or proximal thereto is rated at 10 percent with metacarpal resection (more than one-half the bone lost) a 20 percent rating is warranted.  38 C.F.R. § 4.71a (2016).

Under Diagnostic Code 7804 one or two scars that are unstable or painful warrants a 10 percent rating, three or four scars that are unstable or painful warrants a 20 percent rating and five or more scars that are unstable or painful warrants a 30 percent rating.  38 C.F.R. § 4.118 (2016).

With respect to his right ring finger, the Veteran has a noncompensable rating for residuals of a laceration of the finger under Diagnostic Code 7805.  Diagnostic Code 7805 states that other scars and their effects should be rated under diagnostic codes 7800, 7801, 7802, and 7804 with any disabling effects not considered evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2016).

On VA examination in October 2009 the Veteran reported his long and ring fingers constantly hurt.  He reported the top of his long finger, which was partially amputated, is very sensitive to the touch, worse when it is cold.  He also reported constant pain and stiffness of the joint proximal to the amputation.  On examination the examiner did not find limited motion or instability in the joint proximal to the amputation site.  The examiner noted a scar on the tip of the right ring finger.  The Veteran reported the scar is painful.  On examination the examiner found the scar was not painful, was superficial, did not have skin breakdown, and had no disabling effects.

On VA examination in October 2011 the Veteran again reported constant pain in his long and ring fingers that extended into his entire hand.  The examiner indicated the Veteran did not have any scars that are painful or unstable.  On examination the examiner found limitation of motion or evidence of painful motion of the right ring and long fingers.  There was no gap between the thumb pad and the fingers.  There was a gap of less than an inch between the long finger fingertip and the proximal transverse crease of the palm with painful motion.  After repetitive use additional limitation of motion was noted for the ring and long fingers with a cap of less than an inch for the long finger.  The Veteran was found to have functional loss consisting of less movement than normal in the long finger, weakened movement of the long and ring finger, excess fatigability of the long and ring finger, and pain on movement for the long and ring finger.  He had a five pound grip in his right hand and a 60 pound grip in his left hand with reported pain in the right third and fourth fingers with grip strength testing.  Grip strength was 4/5 in the right hand.

The Veteran has reported that the scars on both his long and ring fingers are painful, although the scar on his ring finger was noted not to be painful on VA examination by both the 2009 and 2011 examiners.  However, even finding the Veteran credible to report that the scars are painful and giving him the benefit of the doubt, the Veteran has only two scars.  Under Diagnostic Code 7804 one or two painful scars warrants a 10 percent rating.  Therefore, the highest rating the Veteran would qualify for is a 10 percent rating.  As the Veteran already has a 10 percent rating, the evidence does not support a higher rating under Diagnostic Code 7804 for his long and ring finger scars.

The Board further finds that the evidence does not support that the Veteran is entitled to a compensable rating under Diagnostic Code 5154 as his long finger amputation has consistently been described as a distal amputation and thus is not at the proximal interphalangeal joint or proximal thereto.

The Board has also reviewed the other diagnostic codes related to the fingers to determine if a rating is warranted under any other code.

Under Diagnostic Code 5229 a gap of less than one inch between the long finger fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees, warrants a noncompensable rating.  A 10 percent rating requires a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.
On testing at his 2011 VA examination the examiner found the Veteran had a gap of less than an inch between the long finger fingertip and the proximal transverse crease of the palm, with the gap remaining less than an inch even after additional limitation of motion on repetitive use, supporting a noncompensable rating.

However, although the range of motion testing for the Veteran's long finger supports noncompensable limitation of motion, a rating under 38 C.F.R. §  4.59 may be assigned when there is evidence of painful motion even without actual limitation of motion or loss of motion that is noncompensable.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Here, the Veteran has consistently reported painful motion of his long finger and painful motion was noted on his 2011 VA examination.  Therefore, the Board finds he is entitled to a 10 percent rating, but no greater, as a 10 percent rating is the highest rating for limitation of motion of the long finger.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229.  See also Spencer v. West, 13 Vet. App. 376, 382  (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that 38 C.F.R. § 4.40 and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss when the maximum schedular disability rating based on limitation of motion is in effect). 

The Board acknowledges that the Veteran has also reported painful motion of his ring finger, but finds that a compensable rating is not warranted even with consideration of 38 C.F.R. § 4.40 and 4.45.  Under Diagnostic Code 5230 any limitation of motion of the ring finger warrants a noncompensable rating.  Diagnostic Code 5227 further specifies that unfavorable or favorable ankylosis of the ring finger warrants a noncompensable rating.  Thus, a noncompensable rating is the highest rating for any limitation of motion of the ring finger.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5230, 5227.  As explained by the Court of Veterans Appeals in Sowers v. McDonald, 27 Vet.App. 472, 480 (2016), "[r]eading  § 4.59 in conjunction with [Diagnostic Code] 5230" would not result in a compensable rating, as "there is no minimum compensable rating available under [Diagnostic Code] 5230, that is, any level of disability warrants a [noncompensable] rating."  Hence, "[b]ecause no impairment of motion warrants a compensable rating under [Diagnostic Code] 5230, reading § 4.59 in conjunction with [Diagnostic Code] 5230, [the Veteran] is not entitled to a compensable rating under" this Diagnostic Code.  Id.  Therefore, a compensable rating is not warranted for loss of range of motion of the ring finger.

The Board further notes that neither the long or ring fingers are ankylosed, thus a higher rating is not warranted under Diagnostic Code 5219, which requires unfavorable ankylosis of two fingers, to include the long and ring.

Therefore, based on the forgoing the Board finds that a preponderance of the evidence is against a compensable rating for residuals of laceration of the right ring finger and a rating in excess of 10 percent for right middle finger scar.  Therefore, the benefit of the doubt doctrine does not apply, and higher ratings must be denied.  However, the Board does find that a 10 percent rating, but no higher, is warranted for residuals of a partial amputation of the tip of the third right finger.


ORDER

New and material evidence has not been received to reopen the claim for service connection for obesity.  The request to reopen this claim is denied.

A 10 percent, but no greater, disability rating for residuals of a partial amputation of the tip of the third right finger is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

A disability rating in excess of 10 percent for right middle finger scar is denied.

A compensable disability rating for residuals of a laceration of the right ring finger is denied.

REMAND

Because the Veteran's service treatment records are, through no fault of his own, unavailable, a heightened duty exists to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Veteran was informed of the unavailability of his service treatment records by letter dated in April 1992 and was asked to submit any records he may have in his possession or information as to their location.

The service personnel records, however, show that the Veteran was discharged from active duty after serving more than two years due to failure to conform to weight standard/ obesity.  As such, the Board, as a finder of fact, concludes that the Veteran experienced in-service weight gain.  In light of this finding, the Board concludes that the Veteran's diabetes mellitus, psychiatric disability, hypertension and sleep apnea claims must be remanded to afford him a VA examination that takes this finding into consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After associating any outstanding records with the file, afford the Veteran a VA examination to determine whether his diabetes mellitus, psychiatric disability, hypertension and sleep apnea are related to or had its onset in service.

In providing this opinion, the examiner must assume as true that the Veteran's discharge due to obesity represents in-service weight gain and state whether it is at least as likely as not that the Veteran's diabetes mellitus, psychiatric disability, hypertension and sleep apnea are related, at least in part, to his in-service weight gain.

2.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


